Exihibit 10.1

 
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is entered into this 1st day of
November, 2012 by and between Lucas Energy, Inc.  ("Company"), and Anthony C.
Schnur ("Executive").
 
WITNESSETH:
 
WHEREAS, Executive was appointed on November 1, 2012 and presently serves as the
Chief Financial Officer, Treasurer and Corporate Secretary of the Company; and


WHEREAS, the Company wishes to assure itself of the services of Executive for
the period provided in this Agreement, and Executive is willing to perform
services for the Company for such period, upon the terms and conditions
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
 
1. Term.


 The term of employment under this Agreement shall commence and this Agreement
shall be effective as of November 1, 2012 (the "Effective Date"), and shall
terminate on October 31, 2014, unless sooner terminated in accordance with the
terms hereof (the "Term"). In addition, this initial employment period shall
automatically renew for additional one year periods, unless the Company or
Executive gives written notice to the other of non-renewal of this Employment
Agreement within a 30 day period immediately prior to the end of the
then-current employment period ending October 31st.  Should the Company notice
the Executive of non-renewal, the Executive shall be entitled to the benefits as
outlined herein in Section 5(c).
 
2. Employment; Duties.


 During the Term, Executive shall be employed by Company, and the Executive
shall serve, as the Company's Chief Financial Officer, Treasurer and Corporate
Secretary and shall have such duties, responsibilities and authority as shall be
consistent with that position. Executive shall report directly and solely to the
Company's Chief Executive Officer (the "CEO").
 
3. Compensation; Benefits.


 During the Term, Executive shall receive an annual salary ("Base Salary")
comprised of $310,000.00 to be paid as follows: $290,000.00 in cash and
$20,000.00 in stock.  The cash portion of the Base Salary shall be payable in
equal semi-monthly installments.  The shares granted under the Base Salary shall
be payable in quarterly installments at the end of each quarter based on the
stock price on the last day of each quarter.  Executive will be eligible for an
annual bonus of up to 30% of the Base Salary in cash and stock with a minimum of
the awarded bonus being in cash, and the remainder in cash and/or stock as
determined by the CEO of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 


Upon execution of this Agreement, Executive will be entitled to a sign-up bonus
of 5 year stock options to purchase the Company common stock being vested
immediately at a strike price equal to the closing price of the stock on the day
this Agreement is executed. Further, Executive will receive 5 year stock options
for an additional 150,000 shares at a strike price equal to the closing price of
the stock on the day this Agreement is executed with 50,000 shares being vested
over a three year period at the end of each employment anniversary.
 
The Executive and the CEO will by mutual agreement determine the goals by which
the annual bonus is to be determined.  At least annually, and no later than the
1st day of November of each year, the CEO shall review the Base Salary, bonus,
and other compensation of Executive based upon performance and other factors
deemed appropriate by the Compensation Committee and make such increases,
supplemental bonus payments, or other incentive awards as he deems fit.


In addition to the Base Salary, bonus and other compensation described in this
Section 3, Executive shall be entitled to receive any fringe benefits (whether
subsidized in part, or paid for in full by Company) including, but not limited
to, medical, dental, life and disability insurance, and 401(k) Savings and
Retirement Plan which Company now, or in the future, pays or subsidizes for any
of its professional/technical or management employees, or employees in the same
class as Executive.
 
4. Termination.


         (a) Death. The Term and Executive's employment hereunder shall
terminate upon Executive's death.


         (b) Disability. In the event Executive incurs a Disability for a
continuous period exceeding forty-five (45) days, the Company may, at its
election, terminate the Term and Executive's employment by giving Executive a
notice of termination as provided in Section 5(e). The term "Disability" as used
in this Agreement shall mean the inability of Executive to substantially perform
his duties under this Agreement, as a result of a physical or mental illness or
personal injury he has incurred, as determined by an independent physician
selected with the approval of the Company and Executive or his personal
representative.


         (c) Cause. The Company may terminate this Agreement and the Term and
discharge Executive for Cause by giving Executive a notice of termination as
provided in Section 4(e). "Cause" shall mean:


                  (i) Executive's gross and willful misappropriation or theft of
the Company's or any of its subsidiary's funds or property;


                  (ii) Executive's conviction of, or plea of guilty or nolo
contendere to, any felony or crime involving dishonesty or moral turpitude; or


                  (iii) Executive's complete and total abandonment of his duties
hereunder for a period of thirty consecutive days (other than for reason of
Disability).
 
 
 

--------------------------------------------------------------------------------

 
     
    (d) Good Reason. Executive may terminate his employment and the Term at any
time for Good Reason by giving written notice as provided in Section 5(e), which
shall set forth in reasonable detail the facts and circumstances constituting
Good Reason. "Good Reason" shall mean the occurrence of any of the following
during the Term:


                  (i) without the consent of Executive, the Company materially
reduces Executive's title, duties or responsibilities under Section 2 without
the same being corrected within thirty (30) days after being given written
notice thereof;


                  (ii) the Company fails to pay any regular semi-monthly
installment of Base Salary to Executive and such failure to pay continues for a
period of more than 30 days;


                  (iii) the Company breaches Section 8 without the same being
corrected within thirty (30) days after being given written notice thereof; or


                  (iv) the refusal to assume this Agreement by any successor or
assign of the Company as provided in Section 9.


         (e) Notice of Termination. Any termination of this Agreement by the
Company (other than for Cause under Section 5(c)) or by Executive shall be
communicated in writing to the other party at least thirty (30) days before the
date on which such termination is proposed to take effect. Any termination of
this Agreement by the Company for Cause under Section 5(c) shall be communicated
in writing to the Executive and such termination shall be effective immediately
upon such notice. With respect to any termination of this Agreement by the
Company for Cause or by the Executive for Good Reason, such notice shall set
forth in detail the facts and circumstances alleged to provide a basis for such
termination.
 
5. Payments Upon Termination.
 
(a) Death or Disability. If Executive's employment shall be terminated by reason
of death or Disability, the Company shall pay Executive's estate or Executive
the portion of the Base Salary which would have been payable to Executive
through the date his employment is terminated; plus, any other amounts earned,
accrued or owing as of the date of death or Disability of Executive but not yet
paid to Executive under Section 3.  In the event of the death or Disability of
the Executive, then any payment due under this Section 5(a) shall be made to
Executive's estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.
 
(b) Cause and Voluntary Termination. If Executive's employment shall be
terminated for Cause or the Executive terminates his employment (other than for
Good Reason, death or Disability), then without waiving any rights or remedies
by reason thereof:


                  (i) the Company shall pay Executive his Base Salary and all
amounts actually earned, accrued or owing as of the date of termination but not
yet paid to Executive under Section 3 through the date of termination; and


                  (ii) except as otherwise provided in this subsection (b), the
Company shall have no further obligations to Executive under this Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 
         
    (c) Other Than Cause. If Executive's employment is terminated by the Company
(other than as a result of death, Disability or Cause as specified in Section
5(a) or (b) above) or is terminated by Executive for Good Reason, Executive
shall be entitled to the following:


                  (i) a lump sum payment in an amount equal to product of (A)
the Base Salary under this Agreement and bonus paid to Executive during the
immediately preceding twelve month period ending on the date of termination of
employment, multiplied by (B) one hundred percent (100%); except that if
Executive's termination of employment by the Company or the Executive is within
6 months before or 24 months following the occurrence of a Change of Control (as
defined in Section 6 below), such payment shall be equal to product of (A) the
Base Salary under this Agreement and the maximum Bonus under this Agreement,
multiplied by (B) two hundred percent (200%); and all stock options shall
immediately vest and become cashless.


                  (ii) all amounts earned, accrued or owing through the date his
employment is terminated but not yet paid to Executive under Section 3;


                  (iii) continued participation in all employee benefit plans,
programs or arrangements available to the Company executives in which Executive
was participating on the date of termination until the earliest of:


                           (A) the second anniversary of the date of Executive's
termination of employment, provided that if Executive's termination of
employment by the Company or the Executive is within 6 months before or 24
months following the occurrence of a Change of Control, then Executive shall be
entitled to continue to participate in such employee benefit plans, programs or
arrangements until the third anniversary of the date of Executive's termination
of employment;


                           (B) the date this Agreement would have expired but
for the occurrence of the date of termination; or


                           (C) the date, or dates, the Executive receives
coverage and benefits under the plans, programs and arrangements of a subsequent
employer (such coverages and benefits to be determined on a
coverage-by-coverage, or benefit-by-benefit, basis);  provided that if Executive
is precluded from continuing his participation in any employee benefit plan,
program or arrangement as provided in this clause (iii), the Company shall
provide him with similar benefits provided under the plan, program or
arrangement in which he is unable to participate for the period specified in
this clause (iii).


The payment of the lump sum amount under Section 5(c)(i) shall be made on or
before the earlier of the date ending on the expiration of three months
following the date of termination of Executive's employment or the death of the
Executive. To the extent any payment under Section 5(c)(i) is deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations promulgated thereunder, then such
payment shall be made on or before the earlier of the date ending on the
expiration of six months following the date of termination of Executive's
employment or the death of the Executive.  Within three years following
Executive's termination of employment, Executive or Executive's estate, heirs,
executors, administrators, or personal or legal representatives, as the case may
be, shall be entitled to exercise all options granted to him that are vested and
exercisable pursuant to this Agreement or otherwise and all such options not
exercised within such three year period shall be forfeited. All options and
restricted stock that are not vested and exercisable pursuant to this Agreement
or otherwise as of the date of, or as a result of, Executive's termination of
employment shall be forfeited. In the event of the death or Disability of the
Executive, then any payment due under this Section 5(c) shall be made to
Executive's estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 




6. Change of Control. For purposes of this Agreement, a "Change of Control"
shall mean the consummation or occurrence of one or more of the following:


         (a) the acquisition by any individual, entity or group of more than
forty percent (40%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (B) any
acquisition by Executive, by any group of persons consisting of relatives within
the second degree of consanguinity or affinity of Executive or by any affiliate
of Executive or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (b) of this Section 6;


         (b) the consummation of a reorganization, merger or consolidation,
unless following such reorganization, merger or consolidation sixty percent
(60%) or more of the combined voting power of the then-outstanding voting
securities of the entity resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation;


         (c) the (i) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (ii) sale or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, unless the successor entity existing immediately
after such sale or disposition is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or disposition;


         (d) a change in the majority of board members in any six-month period,
or additions to the Board of outside directors which change the control of the
Board, or both; or


         (e) the Board adopts a resolution to the effect that, for purposes
hereof, a Change of Control has occurred.


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




7. Indemnification.


         (a) The Company shall indemnify and hold Executive harmless to the
maximum extent permitted by law against judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys fees incurred by
Executive, in connection with the defense of, or as a result of, any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that Executive is
or was an officer or Director of the Company, regardless of whether such action
or proceeding is one brought by or in the right of the Company, to procure a
judgment in its favor (or other than by or in the right of the Company).


         (b) Notwithstanding anything in the Company's Articles of
Incorporation, the by-laws or this Agreement to the contrary, if so requested by
Executive, the Company shall advance any and all Expenses (as defined below) to
Executive ("Expense Advance"), within fifteen days following the date of such
request and the receipt of a written undertaking by or on behalf of Executive to
repay such Expense Advance if a judgment or other final adjudication adverse to
Executive (as to which all rights of appeal therefrom have been exhausted or
lapsed) establishes that Executive, with respect to such Claim, is not eligible
for indemnification. "Expenses" shall include attorneys' fees and all other
costs, charges and expenses paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
indemnifiable event. A "Claim" shall include any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.
 
8. Binding Agreement; Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of Executive and
the Company and their respective heirs, legal representatives and permitted
successors and assigns. If the Company shall at any time be merged or
consolidated into or with any other entity, the provisions of this Agreement
shall survive any such transaction and shall be binding on and inure to the
benefit and responsibility of the entity resulting from such merger or
consolidation (and this provision shall apply in the event of any subsequent
merger or consolidation), and the Company, upon the occasion of the
above-described transaction, shall include in the appropriate agreements the
obligation that the payments herein agreed to be paid to or for the benefit of
Executive, his beneficiaries or estate, shall be paid.
 
 
 
 
 

--------------------------------------------------------------------------------

 
9. Dispute Resolution.


Any controversy or claim arising with regard to this Agreement shall be settled
by expedited arbitration in accordance with the provisions of the Texas
Arbitration Act. The controversy or claim shall be submitted to an arbitrator
appointed by the presiding judge of the Harris County, Texas Judicial District
Court. The decision of the arbitrator shall be final and binding upon the
parties hereto and shall be delivered in writing signed by the arbitrator to
each of the parties hereto. Any appeal arising out of the ruling of any
arbitrator shall be determined in a court of competent jurisdiction in Houston,
Texas, or the federal court for Houston, Texas, and each party waives any claim
to have the matter heard in any other local, state, or federal jurisdiction. The
prevailing party in the arbitration proceeding or in any appeal shall be
entitled to recover attorney's fees, court costs and all related costs from the
non-prevailing party. If the controversy or claim arises with regard to any
severance or separation payment required under Section 6 of this Agreement and
the arbitrator rules in favor of Executive with respect thereto, then:


         (a) any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by (i) if such award or sums is payable under Section
6(c), then the number of thirty (30) day periods or part thereof that has
elapsed after the date ending six months after the date of Executive's
termination or separation or (ii) otherwise, the number of thirty (30) day
periods or part thereof that has elapsed after the date of Executive's
termination;


         (b) if the Company fails to comply with any such ruling of the
arbitrator, or if the Company unsuccessfully appeals any such ruling of the
arbitrator, then any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by the number of thirty (30) day periods or part
thereof that has elapsed after the date of the arbitrator's initial decision or
determination; and


         (c) If the arbitrator in such initial arbitration proceeding, or any
court in any appeal thereof determine that Company acted in bad faith, or
frivolously, in claiming "Cause" as its reason for termination of this
Agreement, or in failing to offer to the Executive the severance or separation
payment pursuant to Section 6 of this Agreement, then the Executive shall be
entitled to receive and Company shall be ordered to pay to Executive as a
penalty an amount equal to $100,000.00 in addition to the payments required
under Section 6 of this Agreement and any other amounts due under this
Agreement.
 
10. Survivorship.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Section 5 and Sections 7 through 20 shall expressly
survive the termination of this Agreement.
 
11. Nonassignability.


Neither this Agreement nor any right or interest hereunder shall be  assignable
by Executive, his beneficiaries, dependents or legal representatives without the
Company's prior written consent; provided, however, that nothing in this Section
12 shall preclude (a) Executive from designating a beneficiary to receive any
benefit payable hereunder upon his death, or (b) the executors, administrators
or other legal representatives of Executive or his estate from assigning any
rights hereunder to the person or persons entitled thereto.
 
 

 
 
 

--------------------------------------------------------------------------------

 


12. Amendments to this Agreement.


Except for increases in the Base Salary and other compensation made as provided
in Section 3, this Agreement may not be modified or amended except by an
instrument in writing signed by the Executive and the Company. No increase in
the Base Salary or other compensation made as provided in Section 3 will operate
as a cancellation or termination of this Agreement.
 
13. Waiver.


No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
14. Severability.


If, for any reason, any provision of this Agreement is held invalid, illegal or
unenforceable such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement not held so invalid, illegal or
unenforceable, and each such other provision shall, to the full extent
consistent with law, continue in full force and effect. In addition, if any
provision of this Agreement shall be held invalid, illegal or unenforceable in
part, such invalidity, illegality or unenforceability shall in no way affect the
rest of such provision not held so invalid, illegal or unenforceable and the
rest of such provision, together with all other provisions of this Agreement,
shall, to the full extent consistent with law, continue in full force and
effect. If any provision or  part thereof shall be held invalid, illegal or
unenforceable, to the fullest extent permitted by law, a provision or part
thereof shall be substituted therefor that is valid, legal and enforceable.
 
 
 
 
 

--------------------------------------------------------------------------------

 
15. Notices.


Any notice, request, or other communication required or permitted pursuant to
this Agreement shall be in writing and shall be deemed duly given when received
by the party to whom it shall be given or three days after being mailed by
certified, registered, or express mail, postage prepaid, addressed as follows:
 
If to Company:
   
William A. Sawyer
 
3550 Timmons Lane, Ste. 1550,
 
Houston, Texas 77027
   
If to Executive:
   
Mr. Anthony C. Schnur
 
9 Silverstrand Place,
The Woodlands, Texas 77381

 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
16. Headings.


The headings of Sections are included solely for convenience of reference and
shall not control the meaning or interpretation of any of the provisions of this
Agreement.

 
17. Governing Law.


This Agreement has been executed and delivered in the State of Texas, and its
validity, interpretation, performance and enforcement shall be governed by the
laws of Texas, without giving effect to any principles of conflicts of law.
 
18. Withholding.


All amounts paid pursuant to this Agreement shall be subject to withholding for
taxes (federal, state, local or otherwise) to the extent required by applicable
law.


19. Counterparts.


This Agreement may be executed in counterparts, each of which, when taken
together, shall constitute one original Agreement.


20. Entire Agreement.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company and Executive,
except that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided and not expressly
provided for in this Agreement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Company has caused its duly authorized officer and directors
to execute and attest to this Agreement, and Executive has placed his signature
hereon, effective as of the Effective Date.
 
COMPANY:

 


By: /s/ Mr. William A. Sawyer
       Mr. William A. Sawyer
       Chief Executive Officer and President






EXECUTIVE:




By: /s/ Mr. Anthony C. Schnur
       Mr. Anthony C. Schnur

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 